Per Curiam.

A careful review of the record before us., together with the findings of fact and recommendation of the Board of Commissioners on Grievances and Discipline, brings us to the conclusion that such findings and recommendation are fully justified.
We accept the recommendation and impose the discipline of indefinite suspension from the practice of law upon respondent, John R. Radabaugh, as provided in Gov. R. V(6) (b).

Judgment accordingly.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.